Little, J.
Under the pleadings in the case, the burden was upon the defendant below to satisfactorily show to the jury that the plaintiff was not a bona fide holder of the note for value before maturity, The note sued on was payable to the order of Dudley E. Jones Company, was therefore negotiable, and, as appears in the record, was properly indorsed and held by the plaintiff The note bore date November 8, 1895, and became due by its terms on September 15, 1896. The plaintiff was m *409possession of this note at the time the action was instituted. The presumption, therefore, is that it was a bona fide holder of the note without notice of any infirmity therein. Rhodes v. Beall, 73 Ga. 641. This presumption would authorize a recovery, until it was overcome by competent and legal testimony. To prove his plea, that the plaintiff was not a bona fide holder, the defendant sought to introduce in evidence the contents of .a letter written by the payee to himself a short while before the maturity of the note, in which it used language from which it might well be inferred that the payee was the owner at the time the letter was written. . lie also offered to show that he had a notice from a bank that it held the note for collection for the payee. The defendant also offered to introduce a witness who would testify that after the maturity of the note he received a letter from the payee asking if the witness could represent the payee in the collection of the note. This evidence was rejected by the court as illegal. There can be no question that any member of the Dudley E. Jones Company, or any •officer of the bank, would have been a competent witness before the jury to testify to any fact in relation to who held this note at the time of its maturity, and whether it was in fact -transferred for value before due. The contention was between the Bank of Little Rock and the defendant, and any admission ■or declaration on the part of the plaintiff, as to who held the note, would have been admissible; but the evidence offered amounted to nothing more than the declaration of the Jones Company, and not the plaintiff, that the former held the note at maturity. This was not competent evidence, and of itself could not have been received to rebut the presumption raised ¡by the law. If it had been desired that the testimony of any ■officer or stockholder of the Jones Company should have gone -to the jury, the witness should have been produced, either personally or by interrogatories. The Jones Company not being .a party at interest, neither the declarations nor admissions of such officer or stockholder could be received ’against the interest of the plaintiff. The evidence sought to be introduced being inadmissible, it was rightfully excluded by the court; and there being no evidence in the case except the promissory note, *410there was no error in the order of the court directing a verdict for the plaintiff.

Judgment affirmed.


All the Justices concurring.